             1   Stuart B. Wolfe (SBN 156471)
                 sbwolfe@wolfewyman.com
             2   Jonathan C. Cahill (SBN 287260)
                 jccahill@wolfewyman.com
             3   WOLFE & WYMAN LLP
                 980 9th Street, Suite 1750
             4   Sacramento, California 95814
                 Telephone: (916) 912-4700
             5   Facsimile: (916) 329-8905

             6   Attorneys for Defendant
                 DITECH FINANCIAL LLC
             7

             8                                 UNITED STATES DISTRICT COURT

             9                     EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
            10

            11   OKHARINA HOLMES and SONIA T.                           Case No.: 2:19-cv-00250-JAM-CKD
                 KELLMAN,                                               Sacramento Superior Court Case No: 34-2019-
            12                                                          00247924
                                Plaintiffs,
            13
                  v.                                                    STIPULATION FOR DISMISSAL OF
            14                                                          DITECH FINANCIAL LLC, WITH
                 DITECH FINANCIAL LLC and                               PREJUDICE AND ORDER
            15   DOES 1-100, Inclusive,

            16                  Defendants.                             Action Filed:       January 08, 2019

            17

            18          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

            19          WHEREAS, Plaintiffs OKHARINA HOLMES and SONIA T. KELLMAN (“Plaintiffs”), on

            20   the one hand and Defendant DITECH FINANCIAL LLC (“Ditech” or “Defendant”) on the other

            21   hand, having discussed the impact of Ditech’s Bankruptcy Case and confirmation of the Plan (as

            22   discussed below) upon the causes of action asserted in the Complaint (“Action”), and agreeing that

            23   the same necessitates the dismissal of this Action, with prejudice; and

            24          WHEREAS, on February 11, 2019, (the “Commencement Date”), Ditech Holding

            25   Corporation (f/k/a Walter Investment Management Corp.) and its debtor affiliates, as debtors and

            26   debtors in possession (collectively, the “Debtors”), each commenced a voluntary case (the “Chapter

            27   11 Cases”) under chapter 11 of title 11 of the United States Code (11 U.S.C. § 101 et seq.) (the

            28
                                                                   1
                           STIPULATION FOR DISMISSAL OF DITECH FINANCIAL LLC, WITH PREJUDICE
                                                 AND [PROPOSED] ORDER
3506638.1
             1   “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York

             2   (the “Bankruptcy Court”). The Chapter 11 Cases are being jointly administered under Case No. 19-

             3   10412 (JLG).

             4          WHEREAS, on September 26, 2019, the Bankruptcy Court entered the Order Confirming

             5   Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors

             6   (ECF No. 1404) approving the terms of the Third Amended Joint Chapter 11 Plan of Ditech Holding

             7   Corporation and Its Affiliated Debtors (ECF No. 1326) (the “Plan”). The Plan incorporates the sale

             8   of Ditech Financial LLC’s (“Ditech”) reverse and forward businesses to separate buyers (the

             9   “Buyers”).
            10          WHEREAS, the Plan contains a permanent injunction (the “Injunction”) that specifically
            11   prohibits parties from prosecuting against Ditech any claim for monetary recovery (including
            12   attorney’s fees) on account of any claim arising prior to September 30, 2019 (the Plan Effective Date
            13   and closing date for the transactions under the Plan).
            14   ///
            15   ///
            16   ///
            17   ///
            18   ///
            19   ///
            20   ///
            21   ///
            22   ///
            23   ///
            24   ///
            25   ///
            26   ///
            27   ///
            28
                                                                    2
                           STIPULATION FOR DISMISSAL OF DITECH FINANCIAL LLC, WITH PREJUDICE
                                                 AND [PROPOSED] ORDER
3506638.1
             1          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiffs and

             2   Ditech that:

             3          1.      The Action (Complaint) shall forthwith be dismissed with prejudice as to Ditech; and

             4          2.      Each Party shall bear their own attorney’s fees and costs.

             5

             6   DATED: 12/10/2019                            WOLFE & WYMAN LLP

             7
                                                              By: /s/
             8
                                                                   STUART B. WOLFE
             9                                                     JONATHAN C. CAHILL
                                                              Attorneys for Defendant
            10                                                DITECH FINANCIAL LLC
            11   DATED: 11/29/2019                            LAW OFFICES OF DENNIS RASMUSSEN
            12

            13                                                By: /s/
                                                                   DENNIS RASMUSSEN
            14                                                Attorney for Plaintiffs
                                                              OKHARINA HOLMES and SONIA
            15                                                KELLMAN
            16

            17   ///

            18   ///

            19   ///

            20   ///

            21   ///

            22   ///

            23   ///

            24   ///

            25   ///

            26   ///

            27   ///

            28
                                                                   3
                             STIPULATION FOR DISMISSAL OF DITECH FINANCIAL LLC, WITH PREJUDICE
                                                   AND [PROPOSED] ORDER
3506638.1
             1         GOOD CAUSE APPEARING, IT IS ORDERED that this Action is hereby dismissed with

             2   prejudice as against Defendant DITECH FINANCIAL LLC.

             3         IT IS SO ORDERED

             4

             5   DATED: 12/10/2019
                                                          /s/ John A. Mendez_____________
             6                                            United States District Court Judge
             7

             8

             9
            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
                                                           4
                          STIPULATION FOR DISMISSAL OF DITECH FINANCIAL LLC, WITH PREJUDICE
                                                AND [PROPOSED] ORDER
3506638.1
